         Case 1:19-cr-00067-PGG Document 127
                                         126 Filed 03/19/21
                                                   03/18/21 Page 1 of 1




                                          March 18, 2021
VIA ECF
Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007                                                            March 19, 2021

Re:    United States of America v. Joseph Hoats
       19 Cr. 067 (PGG)

Dear Judge Gardephe,
      I write, with no objection from Pretrial Services, to request a temporary modification of
Mr. Hoats’ conditions of release to allow him to travel to Athens, Tennessee to visit family. The
Government defers to the recommendation of Pretrial Services.
         As the Court will recall, Mr. Hoats moved to Illinois to live with his daughter and her
husband in order to help care for their children, his grandchildren. He is supervised in the
district of his residence and is in full compliance with his conditions of release.
       With the Court’s approval, Mr. Hoats will travel by car to Tennessee on March 29, 2021
with his daughter, her husband and their children and return on April 3, 2021. Mr. Hoats will
provide his Pretrial Services Officer with the required travel documentation, accommodations
information and itinerary.


                                              Respectfully submitted,
                                              /s/ Amy Gallicchio
                                              _________________________
                                              Amy Gallicchio, Esq.
                                              Assistant Federal Defender
                                              (917) 612-3274


CC:    AUSA Nicholas Chiuchiolo
       AUSA Jun Xiang
       John Moscato, Pretrial Services Supervisor
